              Case 2:19-cv-01676-TSZ Document 97 Filed 06/08/20 Page 1 of 1



 1

 2

 3
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 4                                         AT SEATTLE
 5
          MARLENA ROSS,
 6                                   Plaintiff,
 7                v.                                          C19-1676 TSZ

 8        PACIFIC MARITIME                                    MINUTE ORDER
          ASSOCIATION, et al.,
 9
                                     Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)     The Court STRIKES the trial date of August 31, 2020 as well as the
   deadlines for motions related to expert witnesses, motions in limine, the pretrial order,
13
   trial briefs, and proposed voir dire/jury instructions, and the pretrial conference. The
14 Court will reset these deadlines as soon as possible after all pending motions are
   resolved. The parties shall file the responses and replies to Defendant Local 19’s Second
   Motion for Summary Judgment, docket no. 82, in a timely fashion. The noting date for
15
   that Motion remains June 26, 2020. Any opposition shall be filed by June 22, 2020 and
   the reply shall be filed by the noting date.
16
            (2)        No further motions by any party may be filed without prior approval of the
17 Court.

18          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 8th day of June, 2020.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
